Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/06/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 7, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al. (Annotation-Based Assistance System for Unmanned Helicopter with Wearable Augmented Reality Environment, IEEE, 2004) in view of Black et al. (US 2014/0036090) in view of Davidson Jr. et al. (US 20140267723. 
Regarding claim 1, Koeda et al. (hereinafter Koeda) discloses a server system (Koeda, Fig. 2) for compositing real-time, real-world video with a virtual object (Koeda, Fig. 5), the server system comprising:

obtaining a representation of a location of interest, wherein the location of interest comprises a location of the unmanned vehicle including a camera (Koeda, Fig. 3 and Fig. 4 illustrates a map is considered a representation of location of interest, the route represents a location of the unmanned vehicle);
receive location information from an unmanned vehicle (Koeda, section 2, [0001], “The displayed image changes depending on the head direction which is measured by the gyroscope attached to the HMD…Using the database and the current position and attitude of the helicopter”); 
obtain a representation of a location of interest, wherein the location of interest comprises a location of the unmanned vehicle (Koeda, Fig. 4, the map is considered representation of a location of interest);
display the representation on a graphical user interface (Koeda, Figs. 4 and 5); 
place a virtual object into the representation at an object position (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings”);
render the virtual object and render the video to generate a rendered video comprising a rendered virtual object in at least one frame of the rendered video (Koeda, Fig. 5); and send the rendered video (Koeda, Fig. 2 NotePC to HMD).
Though Koeda teaches the representation; Koeda does not expressly disclose “determine a video capture region within the representation”;
Black et al. (hereinafter Black) discloses determine a video capture region within a representation, based on the location and camera information (Black, [0021], “For instance, in the example of a hot air balloon race the geographic area may be an elongated area that extends along at 
Black discloses receive video of the video capture region via a camera (Black, [0020], “FIG. 1A is a simplified diagram showing a plurality of video stream sources, each video stream source being depicted using either a circular dot or a square dot”. The plurality of video stream sources is considered receive video of the video capture region via a camera);
Black discloses in response to a position in the representation being within the video capture region (Black, [0020], “In particular, the video stream sources that are depicted using circular dots in FIG. 1A (e.g., circular dot 102) have a current location that is within a predetermined geographic area 104”).
Black discloses render the video (Black, Fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Black’s providing video data from a plurality of sources within a known geographic area to render Koeda’s video and virtual object. The motivation for doing so would have been providing ability to support simultaneous coverage of an event at widely separated locations within a given geographic area.
Furthermore, Koeda as modified by Black does not expressly disclose “place the virtual object based on a user input selecting the virtual object”;
Davidson Jr. et al. (hereinafter Davidson Jr.) discloses place the virtual object based on a user input selecting the virtual object (Davidson Jr., [0054], “information for an object, the facility may 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Davidson Jr.’s annotation overlays move along with the flight path to modify Koeda as modified by Arrasvuori’s annotation based assistance display. The motivation for doing so would have been providing ability to highlight and alert the user or operator to objects of interest and related information.
Regarding claim 2, Koeda discloses a region within the location of interest the camera is currently capturing (Koeda, Fig. 5).
Regarding claim 3, Koeda discloses generate data on the object position corresponding to a real-world location (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings”. The position in formation is considered corresponding to a real-world location).
Regarding claim 5, Koeda discloses send the rendered video without rendering the virtual object when the object position is outside a current frame of the video (Koeda, section 2, [0001], “Position/attitude data and an omnidirectional image are sent to the operator during the flight via a wireless LAN. On the ground, a perspective image is generated from a received image, and displayed on the HMD which the operator wears”. Video can be transmitted to user’s HMD without overlay annotations).
Regarding claim 6, Koeda discloses the virtual object is a pre-designed asset (Koeda, Fig. 4).
Regarding claim 7, Koeda discloses a method for compositing real-time, real-world video with virtual objects (Koeda, Fig. 2), comprising: 
The limitations recite in claim 7 are similar in scope to the function recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 8, Koeda discloses the representation is generated based on the location information (Koeda, Fig. 4 illustrates location information; Fig. 5 illustrates the representation of the location of interest).
Regarding claim 9, Koeda as modified by Black and Davidson Jr. with the same motivation from claim 1 discloses an orientation and an angle of the camera (Davidson Jr., [0056], “orientation information (e.g., tilt and pan angle of the image capturing device relative to a vehicle to which the image capturing device is affixed or a look vector)”).
Koeda as modified by Black and Davidson Jr. with the same motivation from claim 1 further discloses wherein the orientation and angle of the camera used to determine the viewing angle of the video (Davidson Jr., [0056], “the component aligns the selected video frame to the identified metadata by storing an association or mapping between the selected video frame and the identified metadata”).
Regarding claim 11, claim 11 recites method step that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.
Regarding claim 12, Koeda discloses determine that the object position is within a video capture device based on the location information (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings. Using the database and the current position and attitude of the helicopter”).
Koeda as modified by Black with the same motivation from claim 1 discloses the video capture region (Black, [0021], “For instance, in the example of a hot air balloon race the geographic area may be an elongated area that extends along at least a portion of the race route.  On the other hand, in the example of a riot or a demonstration the geographic area may be a circular area with a radius of 200 meters, relative to a specific video stream source”).
Regarding claim 13, Koeda discloses the virtual object is a pre-designed asset (Koeda, Fig. 4).
Regarding claim 14, Koeda discloses a server system for compositing real-time, real-world video with virtual objects (Koeda, Fig. 2), the server system comprising:
a receiver adapted to receive incoming signals (Koeda, Fig. 2); 
a transmitter adapted to send outgoing signals (Koeda, Fig. 2); 
a graphical user interface (Koeda, Fig. 4);
circuitry coupled to the transmitter, the receiver, and the graphical user interface (Koeda, Fig. 2); and 
a non-transitory computer-readable medium operatively coupled to the circuitry and storing instructions (Koeda, Fig. 2), 
send the rendered video to a remote device using the transmitter (Koeda, section 2, [0001], “Position/attitude data and an omnidirectional image are sent to the operator during the flight via a wireless LAN. On the ground, a perspective image is generated from a received image, and displayed on the HMD which the operator wears”).
The remaining steps recite in claim 14 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 15, Koeda discloses the representation is a map of the location of interest (Koeda, Fig. 4).
Regarding claim 16, Koeda discloses an image the camera is capturing at a time (Koeda, Fig. 5).
Koeda as modified by Black with the same motivation from claim 1 discloses the video capture region (Black, [0021], “For instance, in the example of a hot air balloon race the geographic area may be an elongated area that extends along at least a portion of the race route.  On the other hand, in the example of a riot or a demonstration the geographic area may be a circular area with a radius of 200 meters, relative to a specific video stream source”).
Regarding claim 17, Koeda discloses generates data on the object position corresponding to a real-world location (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings”).
Regarding claim 18, Koeda discloses determine that the object position is within a video capture device based on the location information (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings. Using the database and the current position and attitude of the helicopter”).
Koeda as modified by Black with the same motivation from claim 1 discloses the video capture region (Black, [0021], “For instance, in the example of a hot air balloon race the geographic area may be an elongated area that extends along at least a portion of the race route.  On the other hand, in the example of a riot or a demonstration the geographic area may be a circular area with a radius of 200 meters, relative to a specific video stream source”).
Regarding claim 19, Koeda as modified by Arrasvuori with the same motivation from claim 1 discloses the virtual object is designed during capture of the video (Arrasvuori, Figs. 3, 4A-4B).
Regarding claim 20, Koeda discloses the virtual objects is placed before capturing the video (Koeda, Fig. 4).
Regarding claim 24, Koeda discloses a map of location of interest (Koeda, Fig. 4).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al. in view of Black et al. (US 2014/0036090) in view of Davidson Jr. et al. (US 20140267723), as applied to claim 1, in further view of  Arrasvuori (US 2008/0071559).
Regarding claim 21, though Koeda teaches the virtual object; Koeda as modified by Black, Davidson Jr. does not expressly disclose “the virtual object is configured to be moved within the representation”;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Arrasvuori’s augmented reality view function to modify Koeda’s images. The motivation for doing so would have been providing ability to interact with the physical world of the user.
Regarding claim 23, Koeda teaches the object position; Koeda as modified by Black and Davidson Jr. does not expressly disclose “a three-dimensional object”;
Koeda as modified by Black, Davidson Jr., and Arrasvuori with the same motivation from claim 21 discloses a three-dimensional object (Arrasvuori, [0007], “Graphical object data that enables a three-dimensional representation of the tangible object to be rendered”) 
Koeda as modified by Black, Davidson Jr., and Arrasvuori with the same motivation from claim 21 discloses the virtual object has a first shape based on a first viewing angle of the video relative to a position and a second shape based on a second viewing angle of the video relative to the position (Arrasvuori, Fig. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612